Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the phrase “a nonionic bubble stabilizer including a polyethylene oxide-polypropylene oxide-polyethylene oxide (PEO-PPO-PEO) triblock copolymer and a sugar ester” requires the presence of both the PEO-PPO-PEO and the sugar ester, or just one of those components. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wada et al (EP 1730219 B1). 
Wada discloses particulate water absorbing resin [0001] including Example 7 prepared from a base resin that is polymerized in aqueous solution from a polyethylene glycol diacrylate (internal crosslinker) and a sodium acrylate [0157] and subsequently surface crosslinked [0167-0168] and has a CRC of 46 g/g [Table 1], and prepares a water absorbing resin (7) [0182] which has a CRC of 35 g/g and an absorption speed (i.e. the claimed absorption rate [see 0114]) of 32 seconds [Table 4]. The bulk density is between 0.5 to 0.8 g/ml [0062]. Other examples of base resin include Reference Example 1 with a CRC of 42 g/g [Table 1] that prepares a water absorbing resin with a CRC of 33 g/g [Table 1]. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakatsuru et al (EP 2518092 A1).
Nakatsuru discloses a water absorbing (i.e. super absorbent) polyacrylic acid resin powder [0001-0002] prepared from polymerizing an acrylic acid type monomer in aqueous solution with an internal crosslinking agent [0047, 0065, 0067] followed by forming a surface crosslinking layer [0154, claim 10]. The CRC is preferably 25 g/g or more [claim 19] and most examples have CRC above 35 g/g [0351, Table 1]. The bulk density is preferably 0.66 to 0.74 [0255] and all the examples include anticipatory species of claim 1 and nearly all are anticipatory of claim 7 [0351, Table 1].  The monomers include non-neutralized, partially neutralized and fully neutralized acrylic acid that is preferably neutralized with sodium [0065-0066]. The internal crosslinking includes a number of examples instant claim 4 such as N,N′-methylenebisacrylamide, and the two lists are nearly co-extensive [0067]. The polymerization may be performed with a stabilizing surfactant including nonionic sugar esters [0119]. 
The FSR of Nakatsuru is greater than 0.5 g/g/sec and up to 1.0 g/g/sec [0254]. This is tested by timing the absorption of 20 g of saline per 1 g of water absorbing polymer [0254]. The claimed water absorption rate is tested by timing the absorption of 50 g of saline by 2 g of polymer [see 0101 of published Specification US 20210163693 A1]. So in terms of FSR, claim 1 requires FSR greater than or equal to 0.625 g/g/sec (i.e. 50 g saline / 2 g polymer / 40 seconds) and claim 10 requires an FSR greater than or equal to 0.735 g/g/sec (i.e. 50 g saline / 2 g polymer / 34 seconds). 
It is the opinion of the Office that the disclosed range of FSR is disclosed with sufficient specificity to anticipate the corresponding claimed range of absorption rate. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (EP 1730219 B1) in view of Hideki et al (JP 2006342306 A). 
Wada does not disclose the claimed combination of PEO-PPO-PEO and sugar ester. 
Hideki disclose super absorbing polymer particles prepared form polymerization of water soluble ethylenically unsaturated monomer, preferably acrylic acid based [abstract, p3 4th¶], similar to Wada. Hideki teaches that the use of two surfactants including PEO-PPO-PEO triblock polymer [claim 3] and a sugar ester [claim 8] provides excellent water absorption rate [abstract].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed nonionic bubble stabilizer of the claims in the polymerization process of Wada because Hideki teaches that the use of two surfactants including PEO-PPO-PEO triblock polymer and a sugar ester provides excellent water absorption rate.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuru et al (EP 2518092 A1) in view of Hideki et al (JP 2006342306 A). 
Nakatsuru does not disclose the claimed combination of PEO-PPO-PEO and sugar ester. 
Hideki disclose super absorbing polymer particles prepared form polymerization of water soluble ethylenically unsaturated monomer, preferably acrylic acid based [abstract, p3 4th¶], similar to Wada. Hideki teaches that the use of two surfactants including PEO-PPO-PEO triblock polymer [claim 3] and a sugar ester [claim 8] provides excellent water absorption rate [abstract].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed nonionic bubble stabilizer of the claims in the polymerization process of Nakatsuru because Hideki teaches that the use of two surfactants including PEO-PPO-PEO triblock polymer and a sugar ester provides excellent water absorption rate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        wash